El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La cuestión envuelta en este caso es si Ramón Arbona Frontera tiene derecho a reclamar en sus planillas de contri-buciones sobre ingresos correspondientes a los años 1944 y 1945 ciertas deducciones por concepto de donativos héchosle a la Iglesia Católica. El Tesorero notificó al contribuyente de ciertas deficiencias para dichos años en la teoría de que los donativos no se efectuaron en 1944 y 1945. Celebrado el jui-cio en los méritos, el Tribunal de Contribuciones no estuvo de *482acuerdo con el Tesorero y dictó sentencia a favor del contribu-yente. Expedimos el auto de certiorari para revisar la deci-sión del Tribunal de Contribuciones.
No existe controversia en cuanto a los hechos. En 1944 el Obispo de Ponce solicitó del contribuyente un donativo para un orfanato que habría de establecerse en Mayagüez. En 1944 Arbona depositó $6,000 en una cuenta especial a nombre de “Ramón Arbona, Miguel Frontera, Antonio Frontera'or any of them in trust”. Entonces informó al Obispo de Ponce que la referida cantidad estaba a disposición suya. Dicha suma fué depositada según se ha dicho con el fin de que en cualquier momento pudiera expedirse un cheque a favor de la Iglesia, en caso de que una o más de las personas mencionadas estuviera ausente de Puerto Rico cuando la Iglesia solicitase el dinero. En 1945 se hizo un depósito adicional de $4,000 n la misma cuenta con idéntico propósito.
En 1947, a solicitud de la Iglesia, Antonio Frontera expi-dió un cheque de $10,000 contra dicha cuenta a favor del 'Obispo de Ponce. Este cheque decía que se expedía como “Do-nativo con destino a su Instituto Educativo y Religioso Casa Manresa”. El banco pagó el dinero a la Iglesia en 1947 y cerró la cuenta. La suma de $10,000 permaneció intacta en la cuenta especial hasta que fué retirada según se ha dicho. El dinero permaneció en la referida cuenta hasta el 1947 porque el orfanato nunca se construyó. Se expidió el cheque en 1947 cuando la Iglesia decidió usar el dinero para otra obra edu-cativa.
La sección 16(a) (10) de la Ley de Contribuciones ■sobre Ingresos dispone que al computar su ingreso neto un individuo puede deducir ciertos donativos caritativos “hechos dentro del año contributivo”.(1) El Tribunal de Contribuciones admite que una oferta o aun una promesa obligatoria •de hacer un donativo caritativo no es suficiente para justificar *483la deducción. La regla es, según lo admite el Tribunal de Contribuciones, que se permite la deducción solamente en el año en que el donativo de hecho es pagado. 5 Mertens, Law of Federal Income Taxation, pág. 495, y casos citados.
Sin embargo, de acuerdo con eh Tribunal de Contribucio-nes, “El demandante en 1944 y 1945 fué algo más lejos que el prometer o hacer el compromiso de hacer una donación para la Iglesia Católica. Como cuestión de realidad se desprendió de las cantidades donadas, de su uso y de su beneficio, deposi-tándolas en una cuenta en fideicomiso a disposición de la do-nataria. Si ésta no usó el donativo de inmediato o por lo menos dentro del mismo año contributivo, fué por razones suyas, pero la situación no hubiera sido sustancialmente dis-tinta, si el demandante hubiera entregado en 1944 y 1945 directamente los cheques de $6,000 y $4,000 respectivamente al Obispo y éste inmediatamente los hubiera depositado en el fondo en fideicomiso hasta que llegara el momento de darles el uso para el cual se donaron.”
No estamos conformes con el razonamiento del Tribunal de Contribuciones. Este depósito no creó un fideicomiso propia-mente dicho del dinero depositado a favor de la Iglesia. Cf. artículo 836 del Código Civil, ed. de 1930; Belaval v. Tribl. de Expropiaciones, 71 D.P.R. 265. En verdad, el contribuyente no alega lo contrario aquí. En su testimonio admite que muy bien pudo haber retirado este dinero de la cuenta para algún otro propósito; solamente manifestó que “moralmente no podía”.
La cuestión de que el dinero fué pagado de hecho a la Igle-sia no afecta nuestro problema. Esto indudablemente autori-zaría al contribuyente a reclamar una deducción para el año 1947, cuando se pagó el dinero a la Iglesia. Pero en este caso no se expidió cheque alguno hasta el 1947. Y con anterioridad a ese año no se creó ningún fideicomiso o método otro alguno mediante el cual el dinero fué irrevocablemente puesto fuera del control del contribuyente para el beneficio de la donataria. Aun cuando como ocurre aquí el contribuyente pone el dinero *484en una cuenta especial y lo separa para la donataria, esto no constituye el pagó, mientras todavía retenga el control del dinero y pueda legalmente dedicarlo a algún otro fin suyo. Por consiguiente, no podemos resolver que el contribuyente pagó los $10,000 a la Iglesia en 1944 y 1945. 5 Mertens, supra, pág. 495; Estate of Modie J. Spiegel, 12 T. C. 524 (1949), y casos allí citados.

La sentencia del Tribunal de Contribuciones será revocada y se dictará una nueva declarando sin lugar la querella en cuanto al asunto aquí envuelto.


 Ley núm. 74, Leyes de Puerto Rico, 1925 (pág. 401), según enmen-dada por la Ley núm. 31, Leyes de Puerto Rico, 1941 ((1) pág. 479). Y véase la Ley núm. 10, Leyes de Puerto Rico, 1947 ((1) pág. 23).